DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2020 has been entered.
 Response to Amendment
The Amendment filed on 7/29/2020 has been entered. Claims 1-23 remain pending in the application. Claims 1-15 have been withdrawn from further consideration. 
See response to arguments he affidavit under 37 CFR 1.130(a) filed 7/29/2020 has 
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action. 
 The affidavit under 37 CFR 1.130(a) filed 7/29/2020 is insufficient to overcome the rejection of claims 16-18 and 20 based upon Gomez “Impedance Measurements as a Means to Improve the biological response of Gene Electrotransfer” in view of Draghia-Akli (U.S. PG publication 20080091135) and claim 19 based upon Gomez “Impedance Measurements as a Means to Improve the biological response of Gene Electrotransfer” in view of Draghia-Akli (U.S. PG publication 20080091135) further in 
Claim Objections
Claim 16, line 3 objected to because of the following informalities:   
Line 3 recites “a plurality of electrodes;;” This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “a plurality of electrodes;;” with “a plurality of electrodes;”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 and 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 20,
Line 16-20 recites “the impedance analyzer compares the first impedance and the second impedance of the one or more target cells to determine if the application of the first electroporation . Appropriate correction is required. 
In regard to claim 23,
Line 1-9 recites “wherein the impedance analyzer determines if the second impedance is lower than the first impedance by a predetermined amount and the controller continues to couple the plurality of relays between the electric field generator and the electrode array to apply the first electroporation protocol to the one or more target cells and continues to couple the plurality of relays between the impedance measurement system and the electrode array to measure a second impedance of the one or more target cells until a comparison of the first impedance and the second impedance of the one or more target cells indicates that the second impedance is lower than the first impedance by the predetermined amount”. Paragraph [0028] of the disclosure states “In a particular embodiment of the present invention, a computer controlled impedance analyzer for applying both DC pulses for electroporation of a target cells/tissue and for measuring the impedance of the target cells/tissue, before and after an electroporation pulse is administered, is provided”. The disclosure does not support that the impedance analyzer is the structure that determines if the second impedance is lower than the first impedance by a predetermined amount. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20, and 22-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 20,
Line 2-4 recites “wherein the controller selectively couples the electric field generator or the impedance measurement system to the plurality of electrodes of the electrode array using one or more of the plurality of relays”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required. Examiner suggests replacing “wherein the controller selectively couples the electric field generator or the impedance measurement system to the plurality of electrodes of the electrode array using one or more of the plurality of relays” with “wherein the controller is configured to selectively couple the electric field generator or the impedance measurement system to the plurality of electrodes of the electrode array using one or more of the plurality of relays”.
Line 5-8 recites “the controller couples the impedance measurement system to the electrode array using one or more of the plurality of relays to measure the first impedance of the one or more target cells following the introduction of the one or more molecules to be delivered to the one or more target cells”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required. Examiner suggests replacing “the controller couples the impedance measurement system to the electrode array using one or more of the plurality of relays to measure the first impedance of the 
Line 9-11 recites “the controller couples the electric field generator to the electrode array using one or more of the plurality of relays to apply the first electroporation protocol to the one or more target cells”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required. Examiner suggests replacing “the controller couples the electric field generator to the electrode array using one or more of the plurality of relays to apply the first electroporation protocol to the one or more target cells” with “the controller is configured to couple the electric field generator to the electrode array using one or more of the plurality of relays to apply the first electroporation protocol to the one or more target cells”.
Line 12-15 recites “the controller couples the impedance measurement system to the electrode array using one or more of the plurality of relays to measure the second impedance of the one or more target cells following the application of the first electroporation protocol to the one or more target cells”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required. Examiner suggests replacing “the controller couples the impedance measurement system to the electrode array using one or more of the plurality of relays to measure the second impedance of the one or more target cells following the application of the first electroporation protocol to the one or more target cells” with “the controller is configured to couple the impedance measurement system to the electrode array using one or more of the plurality of relays to measure the second impedance of the 
Line 16-20 recites “the impedance analyzer compares the first impedance and the second impedance of the one or more target cells to determine if the application of the first electroporation protocol has been effective in delivering the one or more molecules to the one or more target cells based upon the comparison of the first impedance and the second impedance of the one or more target cells”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required. Examiner suggests replacing “the impedance analyzer compares the first impedance and the second impedance of the one or more target cells to determine if the application of the first electroporation protocol has been effective in delivering the one or more molecules to the one or more target cells based upon the comparison of the first impedance and the second impedance of the one or more target cells” with “the impedance analyzer is configured to compare the first impedance and the second impedance of the one or more target cells to determine if the application of the first electroporation protocol has been effective in delivering the one or more molecules to the one or more target cells based upon the comparison of the first impedance and the second impedance of the one or more target cells”.
Line 1-2 recites “an impedance analyzer coupled to the controller” and line 16-20 recites “the impedance analyzer compares the first impedance and the second impedance of the one or more target cells to determine if the application of the first electroporation protocol has been effective in delivering the one or more molecules to the one or more target cells based upon the comparison of the first impedance and the second impedance of the one or more target cells”. Claim 20 depends on claim 16. Claim 16 states “the pulsing and impedance measurement system to compare the first impedance and the second impedance of the one or more target cells to determine if the application of the first 
Examiner notes claim 23 is similarly rejected by virtue of its dependency on claim 20.
In regard to claim 22,
Line 1-2 recites “wherein the electric field generator generates a voltage of between 50V/cm and 250 V/cm”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required. Examiner suggests replacing “wherein the electric field generator generates a voltage of between 50V/cm and 250 V/cm” with “wherein the electric field generator is configured to generate a voltage of between 50V/cm and 250 V/cm”.
In regard to claim 23,
Line 1-2 recites “wherein the impedance analyzer determines if the second impedance is lower than the first impedance by a predetermined amount”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required. Examiner suggests replacing “wherein the impedance analyzer determines if the second impedance is lower than the first impedance by a predetermined amount” with “wherein the impedance analyzer is configured to determine if the second impedance is lower than the first impedance by a predetermined amount”.
Line 7-8 recites “the second impedance”. Line 6 of claim 23 recites “a second impedance” and line 18-19 of claim 16, which claim 23 depends on recites “a second impedance”. Since “a second 
Line 2-9 recites “the controller continues to couple the plurality of relays between the electric field generator and the electrode array to apply the first electroporation protocol to the one or more target cells and continues to couple the plurality of relays between the impedance measurement system and the electrode array to measure a second impedance of the one or more target cells until a comparison of the first impedance and the second impedance of the one or more target cells indicates that the second impedance is lower than the first impedance by the predetermined amount”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required. Examiner suggests replacing “the controller continues to couple the plurality of relays between the electric field generator and the electrode array to apply the first electroporation protocol to the one or more target cells and continues to couple the plurality of relays between the impedance measurement system and the electrode array to measure a second impedance of the one or more target cells until a comparison of the first impedance and the second impedance of the one or more target cells indicates that the second impedance is lower than the first impedance by the predetermined amount” with “the controller is configured to continue to couple the plurality of relays between the electric field generator and the electrode array to apply the first electroporation protocol to the one or more target cells and to continue to couple the plurality of relays between the impedance measurement system and the electrode array to measure the second impedance of the one or more target cells until a comparison of the first impedance and the second impedance of the one or more target cells indicates that the second impedance is lower than the first impedance by the predetermined amount”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez “Impedance Measurements as a Means to Improve the biological response of Gene Electrotransfer”.
In regard to claim 16,
Gomez discloses a device (see figure 2.2 and 2.3; page 6, line 2, line 8-9, line 14-20: wherein the electrode array, power source, custom pulse generation system as shown in figure 2.3, computer, and custom impedance measurement device as shown in figure 2.3 are construed as the device) for the delivery of electroporation and measurement of impedance of one or more target cells (page 7, lines 1-24), the device comprising: 
an electrode array (see figure 2.2; page 6, line 2-6) comprising a plurality of electrodes (see figure 2.2; page 7, line 1-24);; 
a pulsing and impedance measurement system (see system shown in figure 2.3) coupled to the electrode array (page 6, line 20-21), 
the pulsing and impedance measurement system to; 
measure a first impedance of one or more target cells following the introduction of one or more molecules (DNA as stated on page 7, line 12-14) to be delivered to the one or more 
apply a first electroporation protocol to the one or more target cells after the first impedance of the one or more target cells is measured (page 7, line 14-15: wherein EP pulses are applied; Examiner notes the EP pulses that are applied after measuring a first impedance are construed as a first electroporation protocol); 
measure a second impedance of the one or more target cells following the application of the first electroporation protocol to the one or more target cells (page 7, line 16: wherein a second impedance is measured after the application of the first electroporation protocol); and 
compare the first impedance and the second impedance of the one or more target cells to determine if the application of the first electroporation protocol has been effective (page 7, line 16-24 and page 4, line 23-2; Examiner notes the first electroporation protocol is construed as being effective if the impedance had decreased by a predetermined percentage) in delivering the one or more molecules to the one or more target cells based upon the comparison of the first impedance and the second impedance of the one or more target cells (page 7, line 16-24; page 4, line 23-27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez “Impedance Measurements as a Means to Improve the biological response of Gene Electrotransfer” further in view of Draghia-Akli (U.S. PG publication 20080091135). 
In regard to claim 17,
Gomez discloses the device of claim 16.
Gomez fails to disclose wherein the plurality of electrodes are individually addressable electrodes.
Draghia-Akli teaches wherein the plurality of electrodes are individually addressable electrodes (see figure 26; paragraph [0028], [0077], and [0111]-[0113]: wherein the electrodes can deliver the pulse of energy in a pattern through the control of the skin electrodes under a programmed sequence).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez to include wherein the plurality of electrodes are individually addressable electrodes, as taught by Draghia-Akli, for the purpose of enabling individual control of the electrodes to facilitate actuating electrodes in a desired sequence (paragraph [0111] of Draghia-Akli).
In regard to claim 18,
Gomez discloses the device of claim 16, wherein the pulsing and impedance measurement system comprises: 

an electric field generator (see figure 2.3; page 6, line 8-9: wherein the power supply creates an electric field) coupled to the plurality of relays (page 6, line 18-20: wherein the relays are coupled to the power supply); 
an impedance measurement system (see figure 2.3 where a custom impedance measurement device is shown) coupled to the plurality of relays (page 6, line 20-21); and
 a controller (see figure 2.3; page 6, line 17-18: wherein a computer is construed as the controller) coupled to the plurality of relays (page 6, line 17-18: wherein the system was controlled using a computer, Examiner notes since the computer controls the system and the relays are a part of the system the computer would also control the relays).
Gomez fails to disclose one of each of the plurality of relays coupled to one electrode of the electrode array.
Draghia-Akli teaches one of each of the plurality of relays (see figure 26; paragraph [0111]: wherein an electrode-connect relay matrix facilitates the programmed sequence and operate the firing of the electrodes in the skin electrode assembly) coupled to one electrode of the electrode array (paragraph [0028] and [0073]; see figure 26, paragraph [0111]-[0113]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez to include one of each of the plurality of relays coupled to one electrode of the electrode array, as taught by Draghia-Akli, for the purpose of enabling individual control of the electrodes to facilitate actuating electrodes in a desired sequence (paragraph [0111] of Draghia-Akli).
In regard to claim 20,

the controller couples the impedance measurement system to the electrode array using one or more of the plurality of relays to measure the first impedance of the one or more target cells following the introduction of the one or more molecules to be delivered to the one or more target cells (page 7, line 12-14 of Gomez: wherein the impedance measurement system measures a first impedance of one or more target cells following the introduction of DNA; Examiner notes since the computer controls the system it couples the impedance measurement system to the electrodes via the relays to measure a first impedance), 
the controller couples the electric field generator to the electrode array using one or more of the plurality of relays to apply the first electroporation protocol to the one or more target cells (page 7, line 14-15 of Gomez: wherein EP pulses are applied; Examiner notes the EP pulses that are applied after 
the controller couples the impedance measurement system to the electrode array using one or more of the plurality of relays to measure the second impedance of the one or more target cells following the application of the first electroporation protocol to the one or more target cells (page 7, line 16 of Gomez: wherein a second impedance is measured after the application of the first electroporation protocol; Examiner notes since the computer controls the system it couples the impedance measurement system to the electrodes via the relays to measure a second impedance); and 
the impedance analyzer (see 112b above for claim interpretation) compares the first impedance and the second impedance of the one or more target cells to determine if the application of the first electroporation protocol has been effective in delivering the one or more molecules to the one or more target cells based upon the comparison of the first impedance and the second impedance of the one or more target cells (page 7, line 16-24 of Gomez; page 4, line 23-27 of Gomez; Examiner notes the structure/program of figure 2.3 that compares impedances as disclosed in page 7, line 16-20 of Gomez compares the first impedance and the second impedance of the or more target cells to determine if the application of the first electroporation protocol has been effective in delivering the one or more molecules to the one or more target cells based upon the comparison of the first impedance and the second impedance of the one or more target cells).
In regard to claim 21,
Gomez in view of Draghia-Akli teaches the device of claim 17. Gomez as modified by Draghia-Akli teaches wherein the plurality of individually addressable electrodes are individually addressable needle electrodes (see figure 2.2 of Gomez which shows that the plurality of electrodes are needle electrodes and as modified by Draghia-Akli above they are individually addressable).

Gomez in view of Draghia-Akli teaches the device of claim 18. Gomez as modified by Draghia-Akli teaches wherein the electric field generator generates a voltage of between 50V/cm and 250 V/cm (see page 6, line 8-9 of Gomez).
In regard to claim 23,
Gomez in view of Draghia-Akli teaches the device of claim 20. Gomez as modified by Draghia-Akli teaches wherein the impedance analyzer (see 112b rejection above of claim 20 for claim interpretation) determines if the second impedance is lower than the first impedance by a predetermined amount (page 7, line 16-20 of Gomez) and the controller continues to couple the plurality of relays between the electric field generator and the electrode array to apply the first electroporation protocol to the one or more target cells and continues to couple the plurality of relays between the impedance measurement system and the electrode array to measure a second impedance (see 112b for claim interpretation above) of the one or more target cells until a comparison of the first impedance and the second impedance of the one or more target cells indicates that the second impedance is lower than the first impedance by the predetermined amount (page 7, line 12-24 of Gomez; Examiner notes since the controller controls the system it is responsible continuing to couple the plurality of relays between the electric field generator and the electrode array to apply the first electroporation protocol to the one or more target cells and continuing to couple the plurality of relays between the impedance measurement system and the electrode array to measure a second impedance of the one or more target cells until a comparison of the first impedance and the second impedance of the one or more target cells indicates that the second impedance is lower than the first impedance by the predetermined amount).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez “Impedance Measurements as a Means to Improve the biological response of Gene Electrotransfer” in view of .
In regard to claim 19,
Gomez in view of Draghia-Akli teaches the device of claim 18.
Gomez as modified by Draghia-Akli teaches the impedance measurement system to generate a signal containing linearly spaced frequencies from 10 Hz to 100 kHz (page 6, line 14-15 of Gomez and page 8, line 18-19 of Gomez: wherein the signal applied is pulsed and the impedance measurement system is capable of generating a signal containing linearly spaced frequencies from 10 Hz to 100 kHz).
Gomez in view of Draghia-Akli fails to disclose wherein the impedance measurement system is a low-voltage impedance spectroscope to generate a 1V amplitude continuous sine wave excitation signal containing linearly spaced frequencies from 10 Hz to 100 kHz.
Lee teaches an impedance spectroscope (paragraph [0034]; Examiner notes the impedance spectroscope is used to measure impedance through coupled electrodes).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez to substitute the impedance measurement system of Gomez for an impedance spectroscope, as taught by Lee, because the substitution is a simple substitution that would yield the same predictable result of measuring impedance via electrodes (see paragraph [0034] of Lee). 
It would have been an obvious matter of design choice to modify Gomez in view of Draghia-Akli in view of Lee to include wherein the impedance measurement system is a low-voltage impedance spectroscope to generate a 1V amplitude continuous sine wave excitation signal containing linearly spaced frequencies from 10 Hz to 100 kHz since applicant has not disclosed that having wherein the impedance measurement system is a low-voltage impedance spectroscope to generate a 1V amplitude continuous sine wave excitation signal containing linearly spaced frequencies from 10 Hz to 100 kHz . 
Response to Arguments
Applicant’s arguments, see page 8-10, filed 7/29/2020, with respect to the priority date of the claims have been fully considered and are persuasive.  Claim 16 is given the priority date of 3/31/2015 while claims 17-23 have been given the priority date of 3/31/2016.
Applicant's arguments filed 7/29/2020 in regard to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues on page 18 in view of the 1.130 declaration that “given that Gomez is the inventor’s own work dated within one year of the effective filing date of the instant application, Gomez cannot be considered prior art”. This argument is not found to be persuasive as the affidavit under 37 CFR 1.130(a) filed 7/29/2020 is insufficient to overcome the rejection of claims 16-18 and 20 based upon Gomez “Impedance Measurements as a Means to Improve the biological response of Gene Electrotransfer” in view of Draghia-Akli (U.S. PG publication 20080091135) and claim 19 based upon Gomez “Impedance Measurements as a Means to Improve the biological response of Gene Electrotransfer” in view of Draghia-Akli (U.S. PG publication 20080091135) further in view of Lee (U.S. PG publication 20150330927) as set forth in the last Office action because the affidavit has not provided sufficient evidence or a reasonable explanation to support that the subject matter of Gomez was obtained directly or indirectly from the joint inventors and that the joint inventors are the sole inventors of the instant Application. The affidavit states that the thesis by Lina claimed invention. The affidavit states that “Lina Fajardo Gomez did not contribute substantively to the subject matter of the invention and that the inventive steps of the invention are attributable to the inventors”. It is unclear from the affidavit if “not contributing substantively to the subject matter of the invention” equates to no involvement or contribution at all to the conception of the claimed invention. Additionally it is stated that “the inventive steps of the invention are attributable to the inventors”. However this statement does not provide sufficient support that the joint inventors are the sole inventors of the claimed invention in its entirety. No statement is present in the affidavit that the joint inventors solely invented the claimed invention or that the invention as claimed originated from only the joint inventors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.